DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.   Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

3.  Claims 1 recites a composition comprising components A) and B), and further recites component A and component B. Similarly claims 2-8 refer to component A and component B. Since there are no prepositions “the” or “said” in front of “component A” and “component B” in claims 1-8, it is not clear if  the terms “component A” and “component B” are the same or different from the components A) and B) previously cited in claim 1.


> 9%wt, which is an open-ended limitation. However, instant claim 1 recites component B being present in amount of 5 to 12%wt, based on the sum weight of components A and B. It is not clear if the amount of the component B of 
 > 9%wt  is based on the weight of the composition or based on the sum weight of components A and B. Instant specification recites the component B being used in amount of 5-12%wt based on the weight of composition and also based on the sum weight of the components A and B (p. 4, lines 24-27 of instant specification). Further, given instant claim 1 recites component B being present in amount of 5 to 12%wt, based on the sum weight of components A and B, it is not clear in what actual amounts the component B is present according to claim 8: 
9%wt or more but within the range of 5-12%wt, i.e. 9-12%wt, or 9%wt or more including values of more than 12%wt.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5.  Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon Claim 7 broadly recites the cyclolefin interpolymer being an ethylene/bridged cyclic olefin copolymer. However, instant claim 1 recites said cycloolefin comprising a copolymer of ethylene with specific bridged cyclic olefins of formulas a)-d). Therefore, instant claim 7 appears to be broader that instant claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Objections
6.  Claim 1 is objected to because of the following. Instant claim 1 recites a Markush type listing of bridged cyclic olefins a)-e).  When materials recited in a claim are so related as to constitute a proper Markush group, they may be recited in the conventional manner, or alternatively. For example, if “wherein R is a material selected from the group consisting of A, B, C and D” is a proper limitation, then “wherein R is A, B, C or D” shall also be considered proper (see MPEP 2173.05(h)). Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.  Claims 1-2, 5-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Arthurs et al (US 2005/0214557).

8. Arthurs et al discloses a composition and a multilayered film comprising said composition, the composition comprising:
A) 60-85%wt (also as to instant claim 8) of a linear low density polyethylene, specifically a copolymer of ethylene with 1-octene ([0025], [0024], as to instant claim 6);
B) 3-15%wt of a cyclic olefin (COC)  ([0024]) and
C) 5-15%wt of an ethylene-vinyl acetate copolymer ([0025]),
wherein the cyclic olefin is a copolymer of ethylene with norbornene, having glass transition temperature of 60-75ºC ([0044], [0045], as to instant claims 2, 7), such as commercially available COC product Topas 8007 ([0067]).
It is noted that the commercial COC (ethylene-norbornene copolymer) Topas 8007 is cited in instant invention as being used as the ethylene-bridged cyclic olefin (p. 13, lines 1-5 of instant specification).

instant claim 8. It is noted that instant specification recites that the “additive” may be polymeric (p. 9, lines 26-30 of instant specification).

10. The exemplified composition PE3 comprises 83.7%wt of polyethylene and 5%wt of COC (Table 5), therefore, the weight ratio of the polyethylene to COC is 83.7/5 =  16.74 (as to instant claim 5).

11. The compositions are used for making films, i. e. articles (as to instant claims 9, 11), including multilayered films comprising a first and a second outer polyethylenic layers and one or more inner polyethylenic layers, wherein each ethylenic layer comprises 60-85%wt of linear low density polyethylene and 3-15%wt of the COC copolymer ([0024]). Thus, the multilayered films comprising at least two layers, each of which comprises 60-85%wt of linear low density polyethylene and 3-15%wt of the COC copolymer, is within the teachings of Arthurs et al (as to instant claims 9-11).

12. In the alternative, all ranges in the composition of Arthurs et al are overlapping with the corresponding ranges as those claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 

13. Further, based on the teachings of Arthurs et al, it would have been obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation, the relative amounts of the components A)-C) in the composition of Arthurs et al, so to produce the final composition and films have a desired combination of properties, thereby arriving at the present invention.
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.  Claims 1-9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al (US 6,255,396), as evidenced by Chereau et al (US 2008/0274307).

15. Ding et al discloses a polymer composition comprising:
instant claims 2, 7), specifically commercially available product Topas 8007 (col. 10, lines 45-47) and
B) 99-1%wt of an ethylene-alpha olefin copolymer (Abstract, col. 3, lines 6-20) having density of 0.87-0.96 g/cc (col. 5, lines 34-40, as to instant claims 4, 6),
specifically commercial products Affinity VP8770 having density of 0.885 g/cc and Engage 8003 having density of 0.885 g/cc (col. 10, lines 60-66, as to instant claim 4),
Wherein the composition is used for making medical tubing, closures and films (col. 6, lines 42-50; col. 15, lines 1-2, as to instant claims 9, 11).

16. It is noted that the commercial COC (ethylene-norbornene copolymer) Topas 8007 is specified as being used in instant invention as the ethylene-bridged cyclic olefin (p. 13, lines 1-5 of instant specification).

17. It is noted that commercial ethylene polymers Affinity VP8770 and Engage 8003 are cited and exemplified in instant specification as being used as the component A) as claimed in instant invention (p. 12, lines 7-25 of instant specification). Therefore, the commercial products Affinity VP8770 and Engage 8003, used in the composition of  Ding et al would be reasonably expected to have Tm in the range of 80-95ºC as well (as to instant claim 3). “Products of identical chemical composition can not have mutually exclusive properties” (See MPEP 2112.01). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

18. Further, as evidenced by Chereau et al, commercial product Affinity VP8770 is having melting temperature of 82ºC and density 0.885 g/cc (see [0186] of Chereau et al, as to instant claims 3-4).

19. The composition may further comprise a third component comprising a COC having Tg of more than 120ºC in amount of about 10%wt (col. 5, lines 42-52), corresponding to “additive” as claimed in instant claim 8. It is noted that instant specification recites that the “additive” may be polymeric (p. 9, lines 26-30 of instant specification).

20.  Ding et al exemplifies compositions comprising 30%wt of the ethylene-norbornene copolymer (Topas 8007) and 70%wt of the  ethylene-alpha olefin copolymers Affinity VP8770 (col. 12, lines 1-60), i.e. the compositions comprising a major amount of the ethylene-alpha olefin copolymer and minor amount of ethylene-norbornene copolymer.

21. Though Ding et al does not explicitly recite the compositions comprising 5-12%wt of the ethylene-norbornene copolymer and major amount of the ethylene-alpha olefin copolymer, all ranges in the composition of Ding et al are overlapping with the corresponding ranges as those claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of 

22. Based on the teachings of Ding et al that the amount of used ethylene-norbornene copolymer maybe as low as 1%wt, with exemplified amount of 30%wt, it would have been obvious to and within the skills of a one of ordinary skill in the art to make variations, optimize by routine experimentation and choose the relative amounts of the components A) and B) in the composition of Ding et al, including the use of more than 50%wt of the ethylene-alpha olefin copolymer  and 5-12%wt of the ethylene-norbornene copolymer, so to produce the final composition and films have a desired combination of properties, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

23. Given the amount of used ethylene-norbornene copolymer is 10%wt and the amount of ethylene-alpha olefin copolymer is 90%wt, therefore, the weight ratio of the ethylene-alpha olefin copolymer to the ethylene-norbornene copolymer will be 90/10 = 9 (as to instant claim 5).


Conclusion
24.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,942,587; US 6,111,019 and US 2016/0326353 are related to ethylene-cycloolefin copolymers mixed with ethylene-based polymers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764